—_— Case 2:20-cv-00955-JLB-NPM_Document 62-4 _Filed04/16/21 Page 1 of 3 PagelD 892..__
& C © @& https://angeriab.mit.edu - UW ~wOB@oertwiMe:

£t Most Visited (€) Hawaii Mortgage Le... (@ Getting Started F5 News ({W BIDEN ANTIFA CON...

"ir Langer Lab or enn

MIT Department of Chemical Engineering Q

elvis date] ad 501g PEOPLE PUBLICATIONS NEWS

US-JAPAN SYMPOSIUM

Pe te eed

u ey
prove performance of some

Tethered nanoparticles make tumor cells more vulnerable - New strategy could im
immune-based drugs. [Full Story]

 

Research Overview

NEWS & EVENTS
Our work is at the interface of biotechnology and materials science. A major focus is the study and

development of polymers to deliver drugs, particularly genetically engineered proteins, DNA and Bob Langer receives the 2020
RNAi, continuously at controlled rates for prolonged periods of time. Work is in progress in the Maurice Marie-Janot Award

following areas.

The 15th US-Japan Symposium
on Drug Delivery Systems
Conference was held in Hawaii in

* Investigating the mechanism of release from polymeric delivery systems with concomitant
microstructural analysis and mathematical modeling

* Studying applications of these systems including the development of effective long-term December 2019
delivery systems for insulin, anti-cancer drugs, growth factors, gene therapy agents and
vaccines Robert Langer wins the 2019
« Developing controlled release systems that can be magnetically, ultrasonically, or Dreyfus Prize in Chemical
enzymatically triggered to increase release rates Sciences
More on Lab Research >> iMore News]

MAILING ADDRESS GENERAL INQUIRIES MAP & DIRECTION TO OUR
LAB

Langer Lab Phone: 617.253.3123 we RRaHS

Massachusetts Institute of Fax: 617.258.8827 a KENDAL

Techonology Accessibility MIT Depa... SQUARE

: View larger map

77 Massachusetts Avenue

 

 

, pe Chemical Engir
Cambridge, MA 02139-4307
Q

Room 76-661 EXHIBIT¢ = °° 1 Our Departmer

 

 

Robert S. Langer

 

 

David H. Koch (1962) Institute ie 9
<t Most Visited €) Hawaii Mortgage Le...

CadBe 2:20%c 4009550EBzNPWHYPocument 62-4 Filed 049621 Page 2ofS PagéIDS9OR® @

@ Genting Started FS News ({V BIDEN ANTIFA CON...

i Langer Lab

MIT Department of Chemical Engineering

RESEARCH

PEOPLE

PUBLICATIONS US-JAPAN SYMPOSIUM

Contact Us Members Only

Q

 

Research

Work is in progress in the following areas:

&

 

David H. Koch (19

Investigating the mechanism of release from polymeric delivery systems with concomitant
microstructural analysis and mathematical modeling

Studying applications of these systems inciuding the development of effective long-term delivery
systems for insulin, anti-cancer drugs, growth factors, gene therapy agents and vaccines
Developing controlled release systems that ca
triggered to increase release rates
Synthesizing new biodegradable polymeric delivery systems which will ultimately be absorbed by the
body

n be magnetically, ultrasonically, or enzymatically

Creating new approaches for delivering drugs such as proteins and genes across complex barriers in
the body such as the blood-brain barrier, the intestine, the lung and the skin

Researching new ways to create tissue and organs including creating new polymer systems for
tissue engineering

Stem Cell research including controlling growth and differentiation

Creating new biomaterials with shape memory or surface switching properties
Angiogenesis inhibition

MAILING ADDRESS GENERAL INQUIRIES

Langer Lab

Massachusetts Institute of
Techonology

77 Massachusetts Avenue
Room 76-661

Cambridge, MA 02139-4307

Phone: 617.253.3123
Fax: 617.258.8827
Accessibility

Robert S. Langer
962) Institute

Professor

© 2018 - 2021 | MIT Department of Chemical Engineering

Home Research Members Publications US-Japan Symposium Professional Education

NEWS & EVENTS

Bob Langer receives the 2020
Maurice Marie-Janot Award

The 15th US-Japan Symposium
on Drug Delivery Systems
Conference was held in Hawaii in
December 2019

Robert Langer wins the 2019
Dreyfus Prize in Chemical
Sciences

[More News|

MAP & DIRECTION TO OUR
LAB
HE PORI
KENDAL
MIT Depa... SQUARE

View larger map
MIT Departmer
Chemical Engir

od.

 

9

a:partment.of
Bal ErGargle'd

 

Map data ©2021 Google Terms of Use

 
 

< Research

In this Group:

Overview
Updates
People
Projects

Publications

Case 2:20-cv-00955-JLB-NPM Document 62-4 Filed 04/16/21 Page 3 of 3 PagelD 894

~ Center for Extreme Bionics _ -

©) MiTMediaLab

Half of the world’s population currently suffers from some form of
physical or neurological disability. At some point in our lives, itis all too
likely that a family member or friend will be struck by a limiting or
incapacitating condition, from dementia, to the loss of alimb, toa
debilitating disease such as Parkinson's. Today we acknowledge—and
even “accept”— serious physical and mental impairments as inherent to
the human condition. But must these conditions be accepted as
“normal’? What if, instead, through the invention and deployment of novel
technologies, we could control biological processes within the body in
order to repair or even eradicate them? What if there were no such thing
as human disability?

These questions drive the work of faculty members Hugh Herr, Ed
Boyden, Canan Dagdeviren, Joe Jacobson, Deblina Sarkar, and Institute
Professor Robert Langer, and has led them and the MIT Media Lab to
establish the Center for Extreme Bionics. This dynamic new
interdisciplinary organization draws on the existing strengths of research
in synthetic neurobiology, biomechatronics, and biomaterials, combined
with enhanced capabilities for design development and prototyping.

 
